¶69
Madsen, J.
(concurring) — The dissent addresses strong policy arguments in favor of public disclosure, but I join the majority because it is correct on the law that the legislature has enacted. Whether a lawsuit has actually been commenced does not define when a controversy exists, Dawson v. Daly, 120 Wn.2d 782, 845 P.2d 995 (1993), and whether a controversy has been resolved does not define the boundaries of records that “would not be available to another party under the rules of pretrial discovery for causes pending in the superior courts.” RCW 42.56.290.
¶70 However strong the policies favoring disclosure, every exemption included in the public disclosure act, chapter 42.56 RCW, results from a deliberate weighing of competing interests by the legislature, and it is the legislature’s province to amend a statute, not this court’s.
Fairhurst, J., concurs with Madsen, J.